United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 3, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-61035
                          Summary Calendar


SAVUTH MOA; PAOV KONG,

                                     Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A77 251 694
                                 A77 251 685
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Savuth Moa and Paov Kong petition this court for review of

the decision of the Board of Immigration Appeals (BIA) denying

their motion for reconsideration of its order denying a motion to

reopen the removal proceedings.    The petitioners argue that the

BIA committed “legal error” by denying their motions.

     Motions to reopen are disfavored.    Lara v. Trominski, 216
F.3d 487, 496 (5th Cir. 2000).    This court reviews a denial of a

motion to reopen for an abuse of discretion.       Soadjede v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-61035
                                 -2-

Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003).     Under the abuse

of discretion standard, this court will let a decision stand “so

long as it is not capricious, racially invidious, utterly without

foundation in the evidence, or otherwise so aberrational that it

is arbitrary rather than the result of any perceptible rational

approach.”   Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993)

(quotation and citation omitted).    Where the denial of a motion

to reopen rests upon a finding of statutory ineligibility, this

court also reviews for errors of law.      Ghassan v. INS, 972 F.2d
631, 637 (5th Cir. 1992).   Although this court gives great weight

to the INS’s interpretation of its own regulations, this

interpretation may be discounted if it is plainly unreasonable.

Id.

      “In order to warrant reopening, a petitioner must make a

prima facie showing that he is eligible for the relief sought.”

Id.   Congress eliminated the exceptional-circumstances

justification for failing to depart when it amended the

immigration statutes.   Compare INA § 240B(d)(8 U.S.C. § 1229c(d))

with INA § 244(e)(8 U.S.C. § 1252(e)(2)(A)(1995)(repealed 1996).

The petitioners thus were statutorily ineligible from obtaining

an adjustment of their status.    The BIA thus did not commit

“legal error” in denying the motion for reconsideration of the

denial of the motion to reopen.     See Ghassan, 972 F.2d at 637.

Further, the petitioners have not shown that equitable

considerations warrant a determination that the BIA abused its
                           No. 03-61035
                                -3-

discretion in denying their motions.   See Soadjede, 324 F.3d at

832-33.   This court lacks jurisdiction to consider the

petitioners’ contentions regarding the reinstatement of voluntary

departure.   See Wang v. Ashcroft, 260 F.3d 452-53 (5th Cir.

2001).

     The petition for review is DENIED.   The motion for summary

affirmance is DENIED as moot.